UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22298 Starboard Investment Trust (Exact name of registrant as specified in charter) 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Address of principal executive offices)(Zip code) A. Vason Hamrick 116 South Franklin Street, Post Office Box 69, Rocky Mount, North Carolina27802 (Name and address of agent for service) Registrant's telephone number, including area code: 252-972-9922 Date of fiscal year end: August 31 Date of reporting period: July 1, 2011 - June 30, 2012 PROXY VOTING RECORDS SCS TACTICAL ALLOCATION FUND TARGET CORP Security 87612E106 Meeting Type Annual Ticker Symbol TGT MeetingDate 13-Jun-12 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ROXANNE S. AUSTIN Management FOR FOR 1B ELECTION OF DIRECTOR: CALVIN DARDEN Management FOR FOR 1C ELECTION OF DIRECTOR: MARY N. DILLON Management FOR FOR 1D ELECTION OF DIRECTOR: JAMES A. JOHNSON Management FOR FOR 1E ELECTION OF DIRECTOR: MARY E. MINNICK Management FOR FOR 1F ELECTION OF DIRECTOR: ANNE M. MULCAHY Management FOR FOR 1G ELECTION OF DIRECTOR: DERICA W. RICE Management FOR FOR 1H ELECTION OF DIRECTOR: STEPHEN W. SANGER Management FOR FOR 1I ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management FOR FOR 1J ELECTION OF DIRECTOR: JOHN G. STUMPF Management FOR FOR 1K ELECTION OF DIRECTOR: SOLOMON D. TRUJILLA Management FOR FOR 2 COMPANY PROPOSAL TO RATIFY THE APOINTMENT OF ERNST & YOUNG AS OUR INDEPENDENTREGISTERED PUBLIC ACCOUNTING FIRM. Management FOR FOR 3 COMPANY PROPOSAL TO APPROVE THE TARGET CORPORATION OFFICER SHORT-TERM INCENTIVE PLAN Management FOR FOR 4 COMPANY PROPOSAL TO APPROVE ON AN ADVISORY BASIS, OUR EXECUTIVE COMPENSATION (SAY-ON-PAY) Management FOR FOR 5 SHAREHOLDER PROPOSAL ON ELECTRONICS RECYCLING. Shareholder AGAINST FOR 6 SHAREHOLDER PROPOSAL ON PROHIBITING USE OF CORPORATE FUNDS FOR POLITICAL ELECTIONS OR CAMPAIGNS. Shareholder AGAINST FOR SCS TACTICAL ALLOCATION FUND LOWE'S COMPANIES, INC. Security Meeting Type Annual Ticker Symbol LOW MeetingDate 1-Jun-12 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: RAUL ALVAREZ Management FOR FOR ELECTION OF DIRECTOR: DAVID W. BERNAUER Management FOR FOR ELECTION OF DIRECTOR: LEONARD L. BERRY Management FOR FOR ELECTION OF DIRECTOR: PETER C. BROWNING Management FOR FOR ELECTION OF DIRECTOR: RICHARD W. DREILING Management FOR FOR ELECTION OF DIRECTOR: DAWN E. HUDSON Management FOR FOR ELECTION OF DIRECTOR: ROBERT L. JOHNSON Management FOR FOR ELECTION OF DIRECTOR: MARSHALL O. LARSEN Management FOR FOR ELECTION OF DIRECTOR: RICHARD K. LOCHRIDGE Management FOR FOR ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management FOR FOR ELECTION OF DIRECTOR: ERIC C. WISEMAN Management FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management FOR FOR 3 ADVISORY APPROVAL OF THE COMPANY'S EXECUTIVE COMPENSATION. Management FOR FOR 4 APPROVAL OF AN AMENDMENT TO THE LOWE'S COMPANIES EMPLOYEES STOCK PURCHASE PLAN - STOCK OPTIONS FOR EVERYONE - TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management FOR FOR 5 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder AGAINST FOR 6 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE SEVERANCE AGREEMENTS. Shareholder AGAINST FOR 7 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder AGAINST FOR SCS TACTICAL ALLOCATION FUND PEPSICO INC. Security Meeting Type Annual Ticker Symbol PEP MeetingDate 2-May-12 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: S. L. BROWN Management FOR For 1B ELECTION OF DIRECTOR: I.M. COOK Management FOR FOR 1C ELECTION OF DIRECTOR: D. DUBLON Management FOR FOR 1D ELECTION OF DIRECTOR: V. J. DZAU Management FOR FOR 1E ELECTION OF DIRECTOR: R. L. HUNT Management FOR FOR 1F ELECTION OF DIRECTOR: A. IBARGUEN Management FOR FOR 1G ELECTION OF DIRECTOR: I.K. NOOYI Management FOR FOR 1H ELECTION OF DIRECTOR: S. P. ROCKEFELLER Management FOR FOR 1I ELECTION OF DIRECTOR: J. J. SCHIRO Management FOR FOR 1J ELECTION OF DIRECTOR: L. G. TROTTER Management FOR FOR 1K ELECTION OF DIRECTOR: D. VASELLA Management FOR FOR 1L ELECTION OF DIRECTOR: A. WEISSER Management FOR FOR 2 RATIFY THE APPOINTMENT KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2012. Management FOR FOR 3 APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management FOR FOR 4 RE-APPROVAL OF THE PERFORMANCE MEASURES UNDER OUR 2007 LONG-TERM INCENTIVE PLAN. Management FOR FOR 5 SHAREHOLDER PROPOSAL - LOBBYING PRACTICES REPORT. Shareholder AGAINST FOR 6 SHAREHOLDER PROPOSAL - FORMATION OF RISK OVERSIGHT COMMITTEE. Shareholder AGAINST FOR 7 SHAREHOLDER PROPOSAL - CHAIRMAN OF THE BOARD SHALL BE AN INDEPENDENT DIRECTOR. Shareholder AGAINST FOR SCS TACTICAL ALLOCATION FUND STANLEY BLACK & DECKER Security Meeting Type Annual Ticker Symbol SWK MeetingDate 17-Apr-12 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: PATRICK D. CAMPBELL Management FOR FOR ELECTION OF DIRECTOR: BENJAMIN H. GRISWOLD, IV Management FOR FOR ELECTION OF DIRECTOR: EILEEN S. KRAUS Management FOR FOR ELECTION OF DIRECTOR: ROBERTL. RYAN Management FOR FOR 2 APPROVE AMENDMENT TO RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management FOR FOR 3 APPROVE 2 Management FOR FOR 4 APPROVE ERNEST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE COMPANY 2 Management FOR FOR 5 APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY NAMED EXECUTIVE OFFICERS. Management FOR FOR AUTOLIV Security Meeting Type Annual Ticker Symbol ALV MeetingDate 8-May-12 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: XIAOZHI LIU Management FOR FOR ELECTION OF DIRECTOR: GEORGE A. LORCH Management FOR FOR ELECTION OF DIRECTOR: KAZUHIKO SAKAMOTO Management FOR FOR ELECTION OF DIRECTOR: WOLFGANG ZIEBART Management FOR FOR 2 ADVISORY VOTE ON AUTOLIV, INC'S EXECUTIVE COMPENSATION. Management FOR FOR 3 APPROVAL OF THE AMENDMENT TO THE 1, AS AMENDED AND RESTATED. Management FOR FOR SCS TACTICAL ALLOCATION FUND 4 APPROVAL OF ERNST & YOUNG AB AS INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management FOR FOR GENERAL DYNAMICS Security Meeting Type Annual Ticker Symbol GD MeetingDate 2-May-12 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MARY T. BARRA Management FOR FOR ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Management FOR FOR ELECTION OF DIRECTOR: JAMES S. CROWN Management FOR FOR ELECTION OF DIRECTOR: WILLIAM P. FRICKS Management FOR FOR ELECTION OF DIRECTOR: JAY L. JOHNSON Management FOR FOR ELECTION OF DIRECTOR: JAMES L. JONES Management FOR FOR ELECTION OF DIRECTOR: PAUL G. KAMINSKI Management FOR FOR ELECTION OF DIRECTOR: JOHN M. KEANE Management FOR FOR ELECTION OF DIRECTOR: LESTER L. LYLES Management FOR FOR ELECTION OF DIRECTOR: PHEBE N. NOVAKOVIC Management FOR FOR ELECTION OF DIRECTOR: WILLIAM A. OSBORN Management FOR FOR ELECTION OF DIRECTOR:ROBERT WALMSLEY Management FOR FOR 2 SELECTION OF INDEPENDENT AUDITORS. Management FOR FOR 3 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management FOR FOR 4 APPROVAL OF GENERAL DYNAMICS 2 Management FOR FOR 5 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN RIGHTS POLICY. Shareholder AGAINST FOR 6 SHAREHOLDER PROPOSAL WITH REGARD TO AN INDEPENDENT CHAIRMAN BOARD. Shareholder AGAINST FOR SCS TACTICAL ALLOCATION FUND THE CHUBB CORPORATION Security Meeting Type Annual Ticker Symbol CB MeetingDate 24-Apr-12 Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: ZOE BAIRD BUDINGER Management FOR FOR 1B ELECTION OF DIRECTOR: SHEILA P. BURKE Management FOR FOR 1C ELECTION OF DIRECTOR: JAMES S. CASH, JR. Management FOR FOR 1D ELECTION OF DIRECTOR: JOHN D. FINNEGAN Management FOR FOR 1E ELECTION OF DIRECTOR: LAWRENCE W. KELLINER Management FOR FOR 1F ELECTION OF DIRECTOR: MARTIN G. MCGUINN Management FOR FOR 1G ELECTION OF DIRECTOR: LAWRENCE M. SMALL Management FOR FOR 1H ELECTION OF DIRECTOR: JESS SODERBERG Management FOR FOR 1I ELECTION OF DIRECTOR: DANIEL E. SOMERS Management FOR FOR 1J ELECTION OF DIRECTOR: JAMES M. ZIMMERMAN Management FOR FOR 1K ELECTION OF DIRECTOR: ALFRED W. ZOLLAR Management FOR FOR 2 RATIFICATION OF THE APPOINTMENT OF ERNEST & YOUNG AS INDEPENDENT AUDITOR. Management FOR FOR 3 ADVISORY VOTE ON THE COMPENSATION PAID TO OUR NAMED EXECUTIVE OFFICERS. Management FOR FOR 4 SHAREHOLDER PROPOSAL REGARDING POLITICAL CONTRIBUTIONS AND RELATED EXPENDITURES. Shareholder AGAINST FOR CMS ENERGY CORPORATION Security Meeting Type Annual Ticker Symbol CMS MeetingDate 18-May-12 Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: MERRIBEL S. AYRES Management FOR FOR ELECTION OF DIRECTOR: JON E. BARFIELD Management FOR FOR ELECTION OF DIRECTOR: STEPHEN E. EWING Management FOR FOR SCS TACTICAL ALLOCATION FUND ELECTION OF DIRECTOR: RICHARD M. GABRYS Management FOR FOR ELECTION OF DIRECTOR: DAVID W. JOOS Management FOR FOR ELECTION OF DIRECTOR: PHILIP R. LOCHNER, JR. Management FOR FOR ELECTION OF DIRECTOR: MICHAEL T. MONAHAN Management FOR FOR ELECTION OF DIRECTOR: JOHN G. RUSSELL Management FOR FOR ELECTION OF DIRECTOR: KENNETH L. WAY Management FOR FOR ELECTION OF DIRECTOR: JOHN B. YASINSKI Management FOR FOR 2 ADVISORY VOTE TO APPROVAL THE CORPORATION'S EXECUTIVE COMPENSATION. Management FOR FOR 3 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (PRICEWATERHOUSECOOPERS LLP). Management FOR FOR SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Starboard Investment Trust By: (Signature and Title) /s/ Cort F. Meinelschmidt Date: August 24, 2012 Cort F. Meinelschmidt President, Treasurer, Principal Executive Officer and Principal Financial Officer SCS Tactical Allocation Fund
